LATTIMORE, J.
Conviction for assault to murder; punishment, nine years in the penitentiary.
The record is before us without any statement of facts or bill of exceptions. The case was tried before a special judge, whose election and qualification appear from the record to have been regular. There were some exceptions taken to the court’s charge, but, in the absence of a statement of facts, we *243are unable to appraise same. Fulps v. State (Tex. Cr. App.) 192 S. W. 1063; Martinez v. State (Tex. Cr. App.) 190 S. W. 727; Jones v. State (Tex. Cr. App.) 213 S. W. 671; White v. State, 86 Tex. Cr. R. 420, 217 S. W. 389.
There was an application for continuance, but no bill of exceptions was taken to its refusal, in which event we are compelled to hold that the action of the court must be deemed satisfactory to appellant.
No error appearing, the judgment will be affirmed.